DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CLARENCE MARTIN,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2068

                         [December 16, 2021]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Bernard I. Bober, Judge;
L.T. Case No. 16-008462CF10A.

  Clarence Martin, Perry, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.